Citation Nr: 0637431	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-17 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2006 the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.  The veteran submitted a waiver of agency of original 
jurisdiction consideration of new evidence presented at the 
hearing.

In September 2006 the veteran submitted evidence pertinent to 
issues not currently before the Board for appellate review.  
Specifically, a November 2004 rating decision denied, in 
pertinent part, entitlement to an increased rating for 
diabetes mellitus and entitlement to service connection for 
coronary artery disease, sleep apnea, hypertension, a skin 
disability, and tinnitus (the veteran did not provide any 
testimony as to these issues at the September 2006 Board 
hearing).  A notice of disagreement was received in December 
2004, and a statement of the case was issued on February 10, 
2006.  While the veteran asserts that he filed a timely 
substantive appeal, other documents in the file appear to 
indicate that the RO "closed" the appeal after the time 
period for submitting a timely appeal had expired.  In short, 
the Board notes the veteran appears to claim that he timely 
appealed the issues arising from the November 2004 RO 
decision.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's PTSD results in severe social and occupational 
impairment but is not productive of total isolation, a 
profound retreat from mature behavior, or being 
demonstratively unable to obtain or retain employment; total 
occupational and social impairment, due solely to PTSD, has 
not been shown.
CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 70 
percent for PTSD, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial evaluation in excess of 50 
percent for PTSD.  The veteran filed a claim of service 
connection for PTSD on April 7, 1995.  While his claim was 
initially denied, a July 2003 rating decision granted service 
connection for PTSD and assigned a 10 percent rating 
(subsequently increased to 50 percent), effective April 7, 
1995, the date of the veteran's claim.

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2006).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3.  The Board 
decisions must be based on the entire record, with 
consideration of all the evidence.  38 U.S.C.A. § 7104.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Prior to November 7, 1996, a 70 percent evaluation for PTSD 
contemplated severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, and psychoneurotic symptoms of such severity and 
persistence they severely impair the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Under the revised revisions, a 70 percent rating is 
warranted where PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

After a review of the evidence of record, including the 
veteran's statements and September 2006 Board hearing 
testimony, the Board finds that the evidence reveals a 
disability picture that more closely approximates the 
criteria for a 70 percent rating under Diagnostic Code 9411.  
See 38 C.F.R. § 4.7.  In particular, the Board notes the 
veteran's global assessment of functioning (GAF) score due 
solely to PTSD was reported as 40 to 50 on the April 2005 VA 
PTSD examination.  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (noting that a GAF designation is based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness," citing the DSM-IV).  This GAF level seems to 
comport with the conclusion given in a February 2005 letter 
by the veteran's VA counselor wherein he reported that the 
veteran's PTSD symptoms "are causing a major disruption in 
his ability to function in all areas of his life: family, 
social, and occupational."  In sum, the Board finds that a 
70 percent rating for PTSD (under either the old or new) is 
warranted.

The medical evidence, however, does not support findings to 
warrant a 100 percent evaluation for PTSD.  In order for the 
veteran to be awarded a 100 percent schedular evaluation 
under the prior regulatory provisions, he must be totally 
isolated in the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstratively unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  He only need meet one of these criteria.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).  Under the revised 
criteria, a 100 percent rating is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In looking to the "old criteria", the Board notes that 
neither the veteran nor his wife (as noted in her statement 
dated in September 2006) has claimed that the veteran is 
totally isolated in the community.  As noted at the September 
2006 Board hearing, the veteran attends church services and 
is able to participate in counseling for his PTSD, and he 
does seek medical treatment for other disabilities.  The 
veteran has been able to maintain a marriage for more than 20 
years (albeit with some difficulties), and he also testified 
that he had contact with family members, including 
grandchildren and a brother-in-law.  Further, a profound 
retreat from mature behavior has been neither asserted nor 
demonstrated.  While the veteran's PTSD is clearly impairing 
his occupational functioning, his VA counselor noted that 
both physical and emotional problems have caused such 
difficulties; unemployablity due solely to PTSD has not been 
shown.

As for the new criteria, the Board notes that while the 
veteran testified to such symptoms as flashbacks and 
nightmares, there have been no findings from private or VA 
records showing that the veteran suffers from gross 
impairment in thought processes, persistent delusions, 
grossly inappropriate behavior, a persistent danger of 
hurting self or others, an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), or disorientation to time or place.  While 
the Board acknowledges that the low end of the range of the 
veteran's GAF score attributed to PTSD (40) is indicative of 
major impairment in most areas of life, total occupational 
and social impairment, due solely to PTSD, has not been 
shown.  The Board here notes that the veteran suffers from 
significant nonservice-connected psychiatric and physical 
disability.  

In short, the evidence does not reveal a disability picture 
for a rating in excess of 70 percent for PTSD at any point 
during the pendency of this appeal.  As such, a staged rating 
is not warranted.  In reaching this decision, the Board notes 
that the veteran's PTSD does not present manifestations that 
could be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The veteran's claim for service connection for PTSD was 
substantiated in the July 2003 rating decision.  Therefore, 
VA no longer has any further duty to notify the veteran how 
to substantiate the service connection claim.  Moreover, his 
filing a notice of disagreement as to the initial disability 
rating did not trigger additional section 5103(a) notice.  
Rather, VA was then required to fulfill its statutory duties 
under 38 U.S.C. §§ 5104 and 7105 and regulatory duties under 
38 C.F.R. § 3.103.  In this regard, the Board notes that the 
appellant and his representative have been provided a 
statement of the case (SOC) that has provided the pertinent 
Diagnostic Codes criteria for evaluating the service-
connected PTSD.  Thus, the Board considers VA's notice 
requirements met in the instant case.

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Under these circumstances, the 
Board is satisfied that any error in the timing of the 
complete notice was harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).  The veteran has been 
afforded VA examinations in connection with his increased 
rating claim and the resulting reports are of record.  VA 
medical records have been associated with his claims file.  
As the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).




ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial rating of 70 percent, but no more, for 
PTSD is granted.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


